         Case 4:16-cv-00713-JLH Document 171 Filed 04/22/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION


BURRIS RICHARD STOVALL, as Guardian of             )   Case No. 4:16-cv-00713-JLH
RICHARD JOSHUA STOVALL, an                         )
Incapacitated Adult,                               )
                                                   )
                     Plaintiff,                    )
                                                   )
       v.                                          )
                                                   )
MACK TRUCKS, INC.; INDIANA MILLS &                 )
MANUFACTURING, INC.; JOHN DOES 1-10,               )
                                                   )
                     Defendants.                   )
                                                   )
MUNICIPAL LEAGUE WORKERS’                          )
COMPENSATION TRUST,                                )
                                                   )
                     Intervenor.                   )

                MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       Matthew R. King, of the law firm of Frost Brown Todd LLC, moves the Court for leave

to withdraw his appearance previously entered on behalf of Defendant Indiana Mills &

Manufacturing, Inc. in the above-captioned cause of action.         Defendant Indiana Mills &

Manufacturing, Inc. will continue to be represented by Blake N. Shelby and Jessica Williams

Schnelker, of the law firm of Frost Brown Todd, LLC, and James M. Simpson, and Martin A.

Kasten of the law firm Friday, Eldredge & Clark. Pursuant to Local Rule 83.6(f), Mr. King has

provided reasonable notice to Defendant Indiana Mills & Manufacturing, Inc. of his intent to

withdraw and is providing reasonable notice to opposing counsel.

                                              Respectfully submitted,


                                              /s/ Matthew R. King
         Case 4:16-cv-00713-JLH Document 171 Filed 04/22/19 Page 2 of 3



                                                    Matthew R. King
                                                    Blake N. Shelby
                                                    Jessica Williams Schnelker
                                                    FROST BROWN TODD LLC
                                                    201 North Illinois Street, Suite 1900
                                                    P.O. Box 44961
                                                    Indianapolis, IN 46244-0961
                                                    P: 317-237-3800
                                                    F: 317-237-3900
                                                    mking@fbtlaw.com
                                                    bshelby@fbtlaw.com
                                                    jschnnelkr@fbtlaw.com


                                                    And

                                                                                             _
                                                    /s/ James M. Simpson_________________
                                                    James M. Simpson, #77125
                                                    Martin A. Kasten, #99100
                                                    FRIDAY, ELDREDGE & CLARK
                                                    400 West Capitol Avenue, Suite 2000
                                                    Little Rock, AR 72201-3522
                                                    P: 501-376-2011
                                                    F: 501-376-2147
                                                    simpson@fridayfirm.com
                                                    mkasten@fridayfirm.com


                                                    Attorneys for Indiana Mills &
                                                    Manufacturing, Inc.

                               CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of April, 2019, a copy of the foregoing was served
upon the following parties via the Court’s electronic service system:

J. Ray Baxter                                      Clyde Tab Turner
James R. Baxter                                    Jerry M. White
The Baxter Law Firm                                Damon C. Singleton
3115 Alcoa Road                                    Turner & Associates, P.A.
Benton, AR 72015                                   4705 Somers Ave., Suite 100
ray.baxterpa@gmail.com                             North Little Rock, AR 72116
jrybaxter@gmail.com                                tab@turner.com
                                                   jerry@turner.com
Attorneys for Plaintiff                            damon@turner.com


                                               2
            Case 4:16-cv-00713-JLH Document 171 Filed 04/22/19 Page 3 of 3



                                              Attorneys for Plaintiff

Edwin L. Lowther, Jr.                         Melissa Wood
WRIGHT, LINDSEY & JENNINGS, LLP               Worley, Wood & Parrish, P.A.
200 W. Capitol Ave., Suite 2300               1318 S. Main Street, Ste. 200
Little Rock, AR 72201                         Little Rock, AR 72202
elowther@wlj.com
                                              Attorney for Intervenor Municipal League
Charles K. Reed (pro hac vice)                Workers’ Compensation Trust
Franklin P. Brannen, Jr. (pro hac vice)
Lewis Brisbois Bisgaard & Smith LLP
1180 Peachtree St., NE, Suite 2900
Atlanta, GA 30309

Attorneys for Mack Trucks, Inc.

                                                /s/ James M. Simpson
                                                James M. Simpson




                                          3
FEC\43449\0001\6995305.v1-4/22/19
